Exhibit 10.8

 

STOCK OPTION AGREEMENT

 

STOCK OPTION AGREEMENT dated as of the Grant Date (as hereafter defined), by and
between SIRVA, Inc., a Delaware corporation (the “Company”), and the grantee
whose name appears on the signature page hereof (the “Grantee”).

 

W I T N E S S E T H:

 

WHEREAS, to motivate key employees, consultants and non-employee directors of
the Company and the Subsidiaries by providing them an ownership interest in the
Company, the Board of Directors of the Company (the “Board”) has established,
and the shareholders of the Company have approved, the SIRVA, Inc. Amended and
Restated Omnibus Stock Incentive Plan, as the same may be amended from time to
time (the “Plan”); and

 

WHEREAS, pursuant to the Plan, the Compensation Committee of the Board (the
“Committee”) has authorized the grant to the Grantee of non-qualified stock
options to purchase the aggregate number of shares of Common Stock listed on
Schedule A hereto under the heading “Total Number of Shares Subject to the
Options” (each, a “Share” and, collectively, the “Shares”), at the exercise
price per Share listed on Schedule A hereto under the heading “Exercise Price”;
and

 

WHEREAS, the Grantee and the Company desire to enter into an agreement to
evidence and confirm the grant of such stock options on the terms and conditions
set forth herein.

 

NOW, THEREFORE, to evidence the stock options so granted, and to set forth the
terms and conditions governing such stock options, the Company and the Grantee
hereby agree as follows:

 


1.                                       CERTAIN DEFINITIONS. CAPITALIZED TERMS
USED HEREIN WITHOUT DEFINITION SHALL HAVE THE MEANINGS SET FORTH IN THE PLAN. AS
USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)                                  “AGGREGATE EXERCISE PRICE” SHALL HAVE THE
MEANING SET FORTH IN SECTION 6 HEREOF.


 


(B)                                 “ALTERNATIVE OPTION” SHALL HAVE THE MEANING
SET FORTH IN SECTION 9(C) HEREOF.


 


(C)                                  “BUSINESS” SHALL HAVE THE MEANING SET FORTH
IN SECTION 4(C) HEREOF.


 


(D)                                 “COVERED OPTIONS” SHALL HAVE THE MEANING SET
FORTH IN SECTION 4(B) HEREOF.

 

--------------------------------------------------------------------------------


 


(E)                                  “EXERCISE DATE” SHALL HAVE THE MEANING SET
FORTH IN SECTION 6 HEREOF.


 


(F)                                    “EXERCISE PRICE” SHALL MEAN, WITH RESPECT
TO EACH SHARE COVERED BY AN OPTION, THE EXERCISE PRICE AT WHICH THE GRANTEE MAY
PURCHASE SUCH SHARE SPECIFIED IN SECTION 2(B) HEREOF.


 


(G)                                 “EXERCISE SHARES” SHALL HAVE THE MEANING SET
FORTH IN SECTION 6 HEREOF.


 


(H)                                 “FINANCIAL GAIN” SHALL HAVE THE MEANING SET
FORTH IN SECTION 4(C) HEREOF.


 


(I)                                     “GRANT DATE” SHALL MEAN THE DATE
SPECIFIED ON SCHEDULE A HERETO UNDER THE HEADING “GRANT DATE”, WHICH IS THE DATE
ON WHICH THE OPTIONS ARE GRANTED TO THE GRANTEE.


 


(J)                                     “GRANTEE” SHALL HAVE THE MEANING SET
FORTH IN THE INTRODUCTORY PARAGRAPH HERETO.


 


(K)                                  “NORMAL EXPIRATION DATE” SHALL MEAN THE
SEVENTH ANNIVERSARY OF THE DATE HEREOF.


 


(L)                                     “ONE-YEAR DATE” SHALL HAVE THE MEANING
SET FORTH IN SECTION 4(C) HEREOF.


 


(M)                               “OPTION” SHALL MEAN THE RIGHT GRANTED TO THE
GRANTEE HEREUNDER TO PURCHASE ONE SHARE OF COMMON STOCK FOR A PURCHASE PRICE
EQUAL TO THE EXERCISE PRICE AND OTHERWISE SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT.


 


(N)                                 “SECURITIES ACT” SHALL MEAN THE U.S.
SECURITIES ACT OF 1933, AS AMENDED.


 


(O)                                 “SHARE” OR “SHARES” SHALL HAVE THE MEANING
SPECIFIED IN THE PREAMBLES HERETO.


 


(P)                                 “WRONGFUL CONDUCT” SHALL HAVE THE MEANING
SET FORTH IN SECTION 4(C) HEREOF.


 


(Q)                                 “WRONGFUL CONDUCT PERIOD” SHALL HAVE THE
MEANING SET FORTH IN SECTION 4(C) HEREOF.

 

2

--------------------------------------------------------------------------------


 


2.                                       GRANT OF OPTIONS.


 


(A)                                  CONFIRMATION OF GRANT. THE COMPANY HEREBY
EVIDENCES AND CONFIRMS ITS GRANT TO THE GRANTEE, EFFECTIVE AS OF THE DATE
HEREOF, OF OPTIONS TO PURCHASE THE NUMBER OF SHARES LISTED ON SCHEDULE A HERETO
UNDER THE HEADING “TOTAL NUMBER OF SHARES SUBJECT TO THE OPTIONS”. THE OPTIONS
ARE NOT INTENDED TO BE INCENTIVE STOCK OPTIONS UNDER THE U.S. INTERNAL REVENUE
CODE OF 1986, AS AMENDED. THIS AGREEMENT IS SUBORDINATE TO, AND THE TERMS AND
CONDITIONS OF THE OPTIONS GRANTED HEREUNDER ARE SUBJECT TO, THE TERMS AND
CONDITIONS OF THE PLAN, WHICH ARE INCORPORATED BY REFERENCE HEREIN. IF THERE IS
ANY INCONSISTENCY BETWEEN THE TERMS HEREOF AND THE TERMS OF THE PLAN, THE TERMS
OF THE PLAN SHALL GOVERN.


 


(B)                                 EXERCISE PRICE. EACH SHARE COVERED BY AN
OPTION SHALL HAVE THE EXERCISE PRICE SPECIFIED ON SCHEDULE A HERETO UNDER THE
HEADING “EXERCISE PRICE”, SUBJECT TO ADJUSTMENT AS PROVIDED IN THE PLAN. AS OF
THE DATE HEREOF, THE EXERCISE PRICE IS NOT LESS THAN THE FAIR MARKET VALUE OF
ONE SHARE OF COMMON STOCK AS DETERMINED UNDER SECTION 409A OF THE CODE.


 


3.                                       EXERCISABILITY.


 


(A)                                  OPTIONS. EXCEPT AS OTHERWISE PROVIDED IN
SECTION 7(A) OF THIS AGREEMENT AND SUBJECT TO THE CONTINUOUS EMPLOYMENT OF THE
GRANTEE WITH THE COMPANY OR ONE OR MORE OF THE SUBSIDIARIES UNTIL THE APPLICABLE
VESTING DATE, THE OPTIONS SHALL BECOME VESTED AS SPECIFIED ON SCHEDULE A HERETO
UNDER THE HEADING “VESTING SCHEDULE”.


 


(B)                                 CONDITIONS. THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY ACCELERATE THE VESTING OR EXERCISABILITY OF ANY OPTION, ALL
OPTIONS OR ANY CLASS OF OPTIONS, AT ANY TIME AND FROM TIME TO TIME. SHARES
COVERED BY VESTED OPTIONS MAY, SUBJECT TO THE PROVISIONS HEREOF, BE PURCHASED AT
ANY TIME AND FROM TIME TO TIME ON OR AFTER THE DATE THE CORRESPONDING OPTIONS
BECOME VESTED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 3 UNTIL THE DATE
ONE DAY PRIOR TO THE DATE ON WHICH SUCH OPTIONS TERMINATE.


 


4.                                       TERMINATION OF OPTIONS.


 


(A)                                  NORMAL EXPIRATION DATE. SUBJECT TO SECTIONS
4 AND 7, THE OPTIONS SHALL TERMINATE AND BE CANCELED ON THE NORMAL EXPIRATION
DATE.


 


(B)                                 EARLY TERMINATION.


 


(I)                                     EXCEPT AS PROVIDED IN THIS SECTION 4 AND
SECTION 7, IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY IS
VOLUNTARILY OR INVOLUNTARILY TERMINATED FOR ANY REASON PRIOR TO THE NORMAL
EXPIRATION

 

3

--------------------------------------------------------------------------------


 


DATE, ANY OPTIONS HELD BY THE GRANTEE THAT HAVE NOT BECOME VESTED ON OR BEFORE
THE EFFECTIVE DATE OF SUCH TERMINATION OF EMPLOYMENT SHALL TERMINATE AND BE
CANCELED IMMEDIATELY UPON SUCH TERMINATION OF EMPLOYMENT. FOR PURPOSES OF THE
PLAN, ALL OPTIONS HELD BY THE GRANTEE ON THE EFFECTIVE DATE OF SUCH TERMINATION
OF EMPLOYMENT THAT SHALL HAVE BECOME VESTED ON OR BEFORE SUCH EFFECTIVE DATE
SHALL BE REFERRED TO AS THE “COVERED OPTIONS.”


 


(II)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, BUT SUBJECT TO THE PROVISIONS OF SECTION 7, FOLLOWING A
TERMINATION OF GRANTEE’S EMPLOYMENT BY REASON OF SUCH GRANTEE’S DEATH OR
DISABILITY, ALL OF THE GRANTEE’S OPTIONS (WHETHER OR NOT THEN VESTED OR
EXERCISABLE) SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL AND SHALL REMAIN
EXERCISABLE SOLELY UNTIL THE TWELVE-MONTH ANNIVERSARY OF THE DATE OF SUCH
TERMINATION OF EMPLOYMENT (EVEN IF SUCH ANNIVERSARY FALLS AFTER THE NORMAL
EXPIRATION DATE), AND SHALL AUTOMATICALLY TERMINATE AND BE CANCELED UPON THE
EXPIRATION OF SUCH PERIOD.


 


(III)                               SUBJECT TO THE PROVISIONS OF SECTION 7,
FOLLOWING A TERMINATION OF GRANTEE’S EMPLOYMENT BY REASON OF THE GRANTEE’S
RETIREMENT, THE COVERED OPTIONS SHALL REMAIN EXERCISABLE UNTIL THE FIRST TO
OCCUR OF (A) THE TWELVE-MONTH ANNIVERSARY FOLLOWING THE DATE OF SUCH GRANTEE’S
RETIREMENT, OR (B) THE NORMAL EXPIRATION DATE; PROVIDED THAT, IF THE GRANTEE
AGREES TO BE BOUND BY CERTAIN RESTRICTIVE COVENANTS, INCLUDING CUSTOMARY
NON-COMPETITION, NON-SOLICITATION, NON-DISCLOSURE AND NON-DISPARAGEMENT
COVENANTS, THEN DURING THE THREE-YEAR PERIOD FOLLOWING THE GRANTEE’S RETIREMENT,
THE COVERED OPTIONS SHALL REMAIN EXERCISABLE UNTIL THE EARLIER OF (1) THE THIRD
ANNIVERSARY OF THE GRANTEE’S RETIREMENT OR, IF THE GRANTEE DIES PRIOR TO THE
THIRD ANNIVERSARY OF HIS RETIREMENT, THE TWELVE-MONTH ANNIVERSARY FOLLOWING THE
DATE OF THE GRANTEE’S DEATH AND (2) THE NORMAL EXPIRATION DATE; AND ANY OPTIONS
THAT ARE NOT COVERED OPTIONS SHALL CONTINUE TO BECOME EXERCISABLE IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS DURING SUCH THREE-YEAR PERIOD AS IF THE GRANTEE’S
EMPLOYMENT HAD NOT TERMINATED DUE TO HIS RETIREMENT, AND SHALL AUTOMATICALLY
TERMINATE AND BE CANCELED UPON THE EARLIER OF (X) THE EXPIRATION OF WHICHEVER OF
SUCH PERIODS IS APPLICABLE AND (Y) THE BREACH BY THE GRANTEE OF ANY OF SUCH
COVENANTS.


 


(IV)                              SUBJECT TO THE PROVISIONS OF SECTION 7, IF THE
GRANTEE’S EMPLOYMENT IS TERMINATED FOR ANY REASON OTHER THAN (X) RETIREMENT, (Y)
DEATH OR DISABILITY OR (Z) FOR CAUSE, THE COVERED OPTIONS SHALL REMAIN
EXERCISABLE SOLELY UNTIL THE FIRST TO OCCUR OF (A) THE 60TH DAY FOLLOWING THE
DATE OF SUCH TERMINATION AND (B) THE NORMAL EXPIRATION DATE, AND SHALL

 

4

--------------------------------------------------------------------------------


 


AUTOMATICALLY TERMINATE AND BE CANCELED UPON THE EXPIRATION OF WHICHEVER OF SUCH
PERIODS IS APPLICABLE.


 


(V)                                 NOTWITHSTANDING ANYTHING ELSE CONTAINED IN
THIS AGREEMENT, IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY
IS TERMINATED FOR CAUSE (OR IF, FOLLOWING THE DATE OF TERMINATION OF THE
GRANTEE’S EMPLOYMENT FOR ANY REASON, THE COMMITTEE DETERMINES THAT CIRCUMSTANCES
EXIST SUCH THAT THE GRANTEE’S EMPLOYMENT COULD HAVE BEEN TERMINATED FOR CAUSE),
ALL OPTIONS (WHETHER OR NOT THEN VESTED OR EXERCISABLE) SHALL AUTOMATICALLY
TERMINATE AND BE CANCELED IMMEDIATELY UPON SUCH TERMINATION.


 


(C)                                  FORFEITURE. BY ACCEPTING THESE OPTIONS, THE
GRANTEE ACKNOWLEDGES AND AGREES THAT THE OPTIONS HAVE BEEN GRANTED AS AN
INCENTIVE TO THE GRANTEE TO REMAIN EMPLOYED BY THE COMPANY AND THE SUBSIDIARIES,
AND TO USE HIS OR HER BEST EFFORTS TO ENHANCE THE VALUE OF THE COMPANY AND THE
SUBSIDIARIES OVER THE LONG-TERM. ACCORDINGLY, NOTWITHSTANDING ANYTHING CONTAINED
IN THIS AGREEMENT TO THE CONTRARY, IF, (A) DURING THE GRANTEE’S EMPLOYMENT WITH
THE COMPANY OR ANY SUBSIDIARY, (B) DURING ANY POST-TERMINATION OPTION EXERCISE
PERIOD, OR (C) DURING THE PERIOD ENDING ONE (1) YEAR AFTER THE EXPIRATION OF ANY
POST-TERMINATION OPTION EXERCISE PERIOD (THE DATE SUCH PERIOD EXPIRES, THE
“ONE-YEAR DATE”), THE GRANTEE, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE
COMMITTEE,


 

(I)  DIRECTLY OR INDIRECTLY, OWNS ANY INTEREST IN, OPERATES, JOINS, CONTROLS OR
PARTICIPATES AS A PARTNER, DIRECTOR, PRINCIPAL, OFFICER, OR AGENT OF, ENTERS
INTO THE EMPLOYMENT OF, ACTS AS A CONSULTANT TO, OR PERFORMS ANY SERVICES FOR
ANY ENTITY WHICH HAS OPERATIONS THAT COMPETE WITH ANY BUSINESS OF THE COMPANY
AND THE SUBSIDIARIES IN WHICH THE GRANTEE WAS EMPLOYED (IN ANY CAPACITY) IN ANY
JURISDICTION IN WHICH SUCH BUSINESS IS ENGAGED, OR IN WHICH ANY OF THE COMPANY
AND THE SUBSIDIARIES HAVE DOCUMENTED PLANS TO BECOME ENGAGED OF WHICH THE
GRANTEE HAS KNOWLEDGE AT THE TIME OF THE GRANTEE’S TERMINATION OF EMPLOYMENT
(THE “BUSINESS”), EXCEPT WHERE (X) THE GRANTEE’S INTEREST OR ASSOCIATION WITH
SUCH ENTITY IS UNRELATED TO THE BUSINESS, (Y) SUCH ENTITY’S GROSS REVENUE FROM
THE BUSINESS IS LESS THAN 10% OF SUCH ENTITY’S TOTAL GROSS REVENUE, AND (Z) THE
GRANTEE’S INTEREST IS DIRECTLY OR INDIRECTLY LESS THAN TWO PERCENT (2%) OF THE
BUSINESS;

 

(II)  DIRECTLY OR INDIRECTLY, SOLICITS FOR EMPLOYMENT, EMPLOYS OR OTHERWISE
INTERFERES WITH THE RELATIONSHIP OF THE COMPANY OR ANY OF ITS AFFILIATES WITH
ANY NATURAL PERSON THROUGHOUT THE WORLD WHO IS OR WAS EMPLOYED BY OR OTHERWISE
ENGAGED TO PERFORM SERVICES FOR THE COMPANY OR ANY OF ITS AFFILIATES AT ANY TIME
DURING THE GRANTEE’S EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY (IN THE CASE
OF ANY SUCH ACTIVITY DURING SUCH TIME) OR

 

5

--------------------------------------------------------------------------------


 

DURING THE TWELVE-MONTH PERIOD PRECEDING SUCH SOLICITATION, EMPLOYMENT OR
INTERFERENCE (IN THE CASE OF ANY SUCH ACTIVITY AFTER THE TERMINATION OF THE
GRANTEE’S EMPLOYMENT); OR

 

(III)  DIRECTLY OR INDIRECTLY, DISCLOSES OR MISUSES ANY CONFIDENTIAL INFORMATION
OF THE COMPANY OR ANY OF ITS AFFILIATE (SUCH ACTIVITIES TO BE COLLECTIVELY
REFERRED TO AS “WRONGFUL CONDUCT”), THEN

 

all Options granted hereunder, to the extent they remain unexercised, shall
automatically terminate and be canceled immediately as of the date on which the
Grantee first engaged in such Wrongful Conduct and, in such case and in the case
of the Grantee’s termination for Cause, the Grantee shall pay to the Company in
cash any Financial Gain the Grantee realized from exercising all or a portion of
the Options granted hereunder within the period commencing six (6) months prior
to the termination of the Grantee’s employment and ending on the One-Year Date
(such period, the “Wrongful Conduct Period”). For purposes of this Section 4(c),
“Financial Gain” shall equal, on each date of exercise during the Wrongful
Conduct Period, the excess of (x) the greater of (I) the Fair Market Value on
the date of exercise and (II) the Fair Market Value on the date of sale of the
Exercise Shares, over (y) the Exercise Price, multiplied by the number of shares
of Common Stock purchased pursuant to the exercise (without reduction for any
shares of Common Stock surrendered or attested to). By executing this Option
Agreement, the Grantee hereby consents to and authorizes the Company and the
Subsidiaries to deduct from any amounts payable by such entities to the Grantee
any amounts the Grantee owes to the Company under this Section 4(c). This right
of set-off is in addition to any other remedies the Company may have against the
Grantee for the Grantee’s breach of this Agreement. The Grantee’s obligations
under this Section 4(c) shall be cumulative (but not duplicative) of any similar
obligations the Grantee has under this Agreement or pursuant to any other
agreement with the Company or any Subsidiary.

 


5.                                       RESTRICTIONS ON EXERCISE;
NON-TRANSFERABILITY OF OPTIONS.


 


(A)                                  RESTRICTIONS ON EXERCISE. ONCE VESTED IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, THE OPTIONS MAY BE EXERCISED
ONLY WITH RESPECT TO FULL SHARES OF COMMON STOCK. NO FRACTIONAL SHARES OF COMMON
STOCK SHALL BE ISSUED. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
THE OPTIONS MAY NOT BE EXERCISED IN WHOLE OR IN PART, AND NO CERTIFICATES
REPRESENTING SHARES SHALL BE DELIVERED, (I) UNLESS ALL REQUISITE APPROVALS AND
CONSENTS OF ANY GOVERNMENTAL AUTHORITY OF ANY KIND HAVING JURISDICTION OVER THE
EXERCISE OF THE OPTIONS SHALL HAVE BEEN SECURED, AND (II) UNLESS SECTION 5(C)
SHALL HAVE BEEN SATISFIED.


 


(B)                                 NON-TRANSFERABILITY OF OPTIONS. THE OPTIONS
MAY BE EXERCISED ONLY BY THE GRANTEE OR, FOLLOWING HIS DEATH, BY THE GRANTEE’S
ESTATE. THE OPTIONS ARE NOT ASSIGNABLE OR TRANSFERABLE, IN WHOLE OR IN PART, AND
MAY NOT, DIRECTLY OR

 

6

--------------------------------------------------------------------------------


 


INDIRECTLY, BE OFFERED, TRANSFERRED, SOLD, PLEDGED, ASSIGNED, ALIENATED,
HYPOTHECATED OR OTHERWISE DISPOSED OF OR ENCUMBERED (INCLUDING WITHOUT
LIMITATION BY GIFT, OPERATION OF LAW OR OTHERWISE) OTHER THAN BY WILL OR BY THE
LAWS OF DESCENT AND DISTRIBUTION TO THE ESTATE OF THE GRANTEE UPON THE GRANTEE’S
DEATH, PROVIDED THAT THE DECEASED GRANTEE’S BENEFICIARY OR THE REPRESENTATIVE OF
THE GRANTEE’S ESTATE SHALL ACKNOWLEDGE AND AGREE IN WRITING, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, TO BE BOUND BY THE PROVISIONS OF THIS
AGREEMENT AND THE PLAN AS IF SUCH BENEFICIARY OR THE ESTATE WERE THE GRANTEE.


 


(C)                                  WITHHOLDING. WHENEVER SHARES ARE TO BE
ISSUED PURSUANT TO THE OPTIONS, THE COMPANY MAY REQUIRE THE RECIPIENT OF THE
SHARES TO REMIT TO THE COMPANY AN AMOUNT IN CASH SUFFICIENT TO SATISFY THE
STATUTORY MINIMUM U.S. FEDERAL, STATE AND LOCAL AND NON-U.S. TAX WITHHOLDING
REQUIREMENTS AS A CONDITION TO THE ISSUANCE OF SUCH SHARES. IN THE EVENT ANY
CASH IS PAID TO THE GRANTEE OR THE GRANTEE’S ESTATE OR BENEFICIARY PURSUANT TO
SECTION 7 HEREOF OR ARTICLE X OF THE PLAN, THE COMPANY SHALL HAVE THE RIGHT TO
WITHHOLD AN AMOUNT FROM SUCH PAYMENT SUFFICIENT TO SATISFY THE STATUTORY MINIMUM
U.S. FEDERAL, STATE AND LOCAL AND NON-U.S. TAX WITHHOLDING REQUIREMENTS. THE
COMMITTEE MAY, IN ITS DISCRETION, REQUIRE OR PERMIT THE GRANTEE TO ELECT,
SUBJECT TO SUCH CONDITIONS AS THE COMMITTEE SHALL IMPOSE, TO MEET SUCH
OBLIGATIONS BY HAVING THE COMPANY WITHHOLD THE LEAST NUMBER OF SHARES HAVING A
FAIR MARKET VALUE SUFFICIENT TO SATISFY ALL OR PART OF THE GRANTEE’S ESTIMATED
TOTAL STATUTORY MINIMUM U.S. FEDERAL, STATE, AND LOCAL AND NON-U.S. TAX
OBLIGATION WITH RESPECT TO THE ISSUANCE OF SHARES UPON EXERCISE OF OPTIONS.


 


6.                                       MANNER OF EXERCISE. TO THE EXTENT THAT
ANY OUTSTANDING OPTIONS SHALL HAVE BECOME AND REMAIN VESTED AND EXERCISABLE AS
PROVIDED IN SECTIONS 3 AND 4 AND SUBJECT TO SUCH REASONABLE ADMINISTRATIVE
REGULATIONS AS THE COMMITTEE MAY HAVE ADOPTED, SUCH OPTIONS MAY BE EXERCISED, IN
WHOLE OR IN PART, BY NOTICE TO THE SECRETARY OF THE COMPANY IN WRITING GIVEN AT
LEAST 5 BUSINESS DAYS PRIOR TO THE DATE AS OF WHICH THE GRANTEE WILL SO EXERCISE
THE OPTIONS (THE “EXERCISE DATE”), SPECIFYING THE NUMBER OF WHOLE SHARES WITH
RESPECT TO WHICH THE OPTIONS ARE BEING EXERCISED (THE “EXERCISE SHARES”) AND THE
AGGREGATE EXERCISE PRICE FOR SUCH EXERCISE SHARES. ON OR BEFORE THE EXERCISE
DATE, THE GRANTEE (I) SHALL DELIVER TO THE COMPANY FULL PAYMENT FOR THE EXERCISE
SHARES IN UNITED STATES DOLLARS IN CASH, OR CASH EQUIVALENTS SATISFACTORY TO THE
COMPANY, AND IN AN AMOUNT EQUAL TO THE PRODUCT OF THE NUMBER OF EXERCISE SHARES,
MULTIPLIED BY THE EXERCISE PRICE (SUCH PRODUCT, THE “AGGREGATE EXERCISE PRICE”)
AND (II) THE COMPANY SHALL DELIVER TO THE GRANTEE A CERTIFICATE OR CERTIFICATES
REPRESENTING THE EXERCISE SHARES AND REGISTERED IN THE NAME OF THE GRANTEE. IN
LIEU OF TENDERING CASH, THE GRANTEE MAY TENDER SHARES OF COMMON STOCK THAT HAVE
BEEN OWNED BY THE GRANTEE FOR AT LEAST SIX MONTHS, HAVING AN AGGREGATE FAIR
MARKET VALUE ON THE EXERCISE DATE EQUAL TO THE AGGREGATE EXERCISE PRICE OR MAY
DELIVER A COMBINATION OF CASH AND SUCH SHARES OF COMMON STOCK HAVING AN
AGGREGATE FAIR MARKET VALUE EQUAL TO THE DIFFERENCE BETWEEN THE AGGREGATE
EXERCISE

 

7

--------------------------------------------------------------------------------


 

Price and the amount of such cash as payment of the Aggregate Exercise Price,
subject to such rules and regulations as may be adopted by the Committee to
provide for the compliance of such payment procedure with applicable law,
including Section 16(b) of the Exchange Act. The Company may require the Grantee
to furnish or execute such other documents as the Company shall reasonably deem
necessary (i) to evidence such exercise and (ii) to comply with or satisfy the
requirements of the Securities Act, applicable state or non-U.S. securities laws
or any other law.


 


7.                                       CHANGE IN CONTROL.


 


(A)                                  OPTIONS. SUBJECT TO SECTION 7(C), IN THE
EVENT OF A CHANGE IN CONTROL, ALL OF THE OPTIONS OUTSTANDING IMMEDIATELY PRIOR
TO THE CONSUMMATION OF THE TRANSACTION CONSTITUTING THE CHANGE IN CONTROL
(REGARDLESS OF WHETHER SUCH OPTIONS ARE AT SUCH TIME OTHERWISE VESTED OR
EXERCISABLE) SHALL BECOME EXERCISABLE OR, AT THE DISCRETION OF THE COMMITTEE,
ANY OR ALL OF SUCH OPTIONS SHALL BE CANCELED IN EXCHANGE FOR A PAYMENT IN
ACCORDANCE WITH SECTION 7(B) OF AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE CHANGE
IN CONTROL PRICE OVER THE EXERCISE PRICE, MULTIPLIED BY (II) THE AGGREGATE
NUMBER OF SHARES COVERED BY ALL SUCH OPTIONS IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL.


 


(B)                                 TIMING OF OPTION CANCELATION PAYMENTS.
PAYMENT OF THE AMOUNT CALCULATED IN ACCORDANCE WITH SECTION 7(A) SHALL BE MADE
IN CASH OR, IF DETERMINED BY THE COMMITTEE (AS CONSTITUTED IMMEDIATELY PRIOR TO
THE CHANGE IN CONTROL), IN SHARES OF THE COMMON STOCK OF THE NEW EMPLOYER HAVING
AN AGGREGATE FAIR MARKET VALUE EQUAL TO SUCH AMOUNT AND SHALL BE PAYABLE IN
FULL, AS SOON AS REASONABLY PRACTICABLE, BUT IN NO EVENT LATER THAN 30 DAYS,
FOLLOWING THE CHANGE IN CONTROL. FOR PURPOSES HEREOF, THE FAIR MARKET VALUE OF A
SHARE OF COMMON STOCK OF THE NEW EMPLOYER SHALL BE DETERMINED BY THE COMMITTEE
(AS CONSTITUTED IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL), IN GOOD FAITH.


 


(C)                                  ALTERNATIVE OPTIONS. NOTWITHSTANDING
SECTIONS 7(A) AND 7(B), NO CANCELLATION, TERMINATION, ACCELERATION OF
EXERCISABILITY OR VESTING OR SETTLEMENT OR OTHER PAYMENT SHALL OCCUR WITH
RESPECT TO ANY OPTION IF THE COMMITTEE (AS CONSTITUTED IMMEDIATELY PRIOR TO THE
CONSUMMATION OF THE TRANSACTION CONSTITUTING THE CHANGE IN CONTROL) REASONABLY
DETERMINES, IN GOOD FAITH, PRIOR TO THE CHANGE IN CONTROL THAT THE OPTIONS SHALL
BE HONORED OR ASSUMED, OR NEW RIGHTS SUBSTITUTED THEREFOR (SUCH HONORED, ASSUMED
OR SUBSTITUTED OPTION BEING HEREINAFTER REFERRED TO AS AN “ALTERNATIVE OPTION”)
BY THE NEW EMPLOYER, PROVIDED THAT ANY ALTERNATIVE OPTIONS MUST:


 

(I)  BE BASED ON SHARES OF VOTING CAPITAL STOCK THAT ARE TRADED ON AN
ESTABLISHED U.S. SECURITIES MARKET;

 

8

--------------------------------------------------------------------------------


 

(II)  PROVIDE THE GRANTEE WITH RIGHTS AND ENTITLEMENTS SUBSTANTIALLY EQUIVALENT
TO THE RIGHTS AND ENTITLEMENTS APPLICABLE UNDER THE TERMS OF THE OPTIONS
IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE TRANSACTION CONSTITUTING THE CHANGE
IN CONTROL, INCLUDING, BUT NOT LIMITED TO, AN IDENTICAL EXERCISE AND VESTING
SCHEDULE AND IDENTICAL TIMING AND METHODS OF EXERCISE OR PAYMENT;

 

(III)  HAVE SUBSTANTIALLY EQUIVALENT ECONOMIC VALUE TO THE OPTIONS (DETERMINED
AT THE TIME OF THE CHANGE IN CONTROL);

 

(IV)  HAVE TERMS AND CONDITIONS WHICH PROVIDE THAT IN THE EVENT THAT THE GRANTEE
SUFFERS AN INVOLUNTARY TERMINATION WITHIN TWO YEARS FOLLOWING A CHANGE IN
CONTROL ANY CONDITIONS ON THE GRANTEE’S RIGHTS UNDER, OR ANY RESTRICTIONS ON
TRANSFER OR EXERCISABILITY APPLICABLE TO, EACH SUCH ALTERNATIVE OPTION SHALL BE
WAIVED OR SHALL LAPSE, AS THE CASE MAY BE; AND

 

(V)  NOT BE SUBJECT TO THE REQUIREMENTS OF SECTION 409A OF THE CODE.

 


8.                                       NO RIGHTS AS STOCKHOLDER. THE GRANTEE
SHALL HAVE NO VOTING OR OTHER RIGHTS AS A STOCKHOLDER OF THE COMPANY WITH
RESPECT TO ANY SHARES COVERED BY THE OPTIONS UNTIL THE EXERCISE OF THE OPTIONS
AND THE ISSUANCE OF A CERTIFICATE OR CERTIFICATES TO THE GRANTEE FOR SUCH
SHARES. NO ADJUSTMENT SHALL BE MADE FOR DIVIDENDS OR OTHER RIGHTS FOR WHICH THE
RECORD DATE IS PRIOR TO THE ISSUANCE OF SUCH CERTIFICATE OR CERTIFICATES.


 


9.                                       CAPITAL ADJUSTMENTS. SUBJECT TO THE
TERMS OF THE PLAN, IN THE EVENT OF ANY ADJUSTMENT EVENT AFFECTING THE COMMON
STOCK SUCH THAT AN ADJUSTMENT IS REQUIRED TO PRESERVE, OR TO PREVENT ENLARGEMENT
OF THE BENEFITS OR POTENTIAL BENEFITS MADE AVAILABLE TO THE GRANTEE UNDER THE
PLAN OR THIS AGREEMENT, THEN THE COMMITTEE SHALL, IN SUCH MANNER AS THE
COMMITTEE SHALL DEEM EQUITABLE, ADJUST ANY OR ALL OF THE NUMBER OF SHARES OF
COMMON STOCK COVERED BY THE OPTIONS AND THE GRANT, EXERCISE OR CONVERSION PRICE
WITH RESPECT TO SUCH OPTIONS. IN ADDITION, THE COMMITTEE MAY MAKE PROVISION FOR
A CASH PAYMENT TO THE GRANTEE. THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO
ANY OPTION SHALL BE ROUNDED TO THE NEAREST WHOLE NUMBER. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 9, THE COMMITTEE SHALL NOT
MAKE ANY ADJUSTMENT THAT WOULD CAUSE THE OPTIONS TO BE SUBJECT TO THE
REQUIREMENTS OF SECTION 409A OF THE CODE.


 


10.                                 MISCELLANEOUS.


 


(A)                                  NOTICES. ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN IF DELIVERED PERSONALLY OR
SENT BY CERTIFIED OR EXPRESS MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR
BY ANY RECOGNIZED INTERNATIONAL EQUIVALENT OF SUCH DELIVERY, TO THE COMPANY OR
THE GRANTEE, AS THE CASE MAY BE, AT

 

9

--------------------------------------------------------------------------------


 


THE FOLLOWING ADDRESSES OR TO SUCH OTHER ADDRESS AS THE COMPANY OR THE GRANTEE,
AS THE CASE MAY BE, SHALL SPECIFY BY NOTICE TO THE OTHERS:


 

(I)  IF TO THE COMPANY, TO IT AT:

 

SIRVA, Inc.

Law Department

700 Oakmont Lane

Westmont, Illinois  60559

Attention:  General Counsel

 

(II)  IF TO THE GRANTEE, TO THE GRANTEE AT THE ADDRESS SPECIFIED ON SCHEDULE A
HERETO UNDER THE HEADING “GRANTEE’S ADDRESS”.

 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof, provided that the party giving such notice or communication
shall have attempted to telephone the party or parties to which notice is being
given during regular business hours on or before the day such notice or
communication is being sent, to advise such party or parties that such notice is
being sent.

 


(B)                                 BINDING EFFECT; BENEFITS. THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. NOTHING IN THIS AGREEMENT, EXPRESS
OR IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE
PARTIES TO THIS AGREEMENT OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY
PROVISION CONTAINED HEREIN.


 


(C)                                  WAIVER; AMENDMENT.


 


(I)                                     WAIVER. ANY PARTY HERETO OR BENEFICIARY
HEREOF MAY BY WRITTEN NOTICE TO THE OTHER PARTIES (A) EXTEND THE TIME FOR THE
PERFORMANCE OF ANY OF THE OBLIGATIONS OR OTHER ACTIONS OF THE OTHER PARTIES
UNDER THIS AGREEMENT, (B) WAIVE COMPLIANCE WITH ANY OF THE CONDITIONS OR
COVENANTS OF THE OTHER PARTIES CONTAINED IN THIS AGREEMENT AND (C) WAIVE OR
MODIFY PERFORMANCE OF ANY OF THE OBLIGATIONS OF THE OTHER PARTIES UNDER THIS
AGREEMENT. EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE, NO ACTION TAKEN
PURSUANT TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY INVESTIGATION BY
OR ON BEHALF OF ANY PARTY OR BENEFICIARY, SHALL BE DEEMED TO CONSTITUTE A WAIVER
BY THE PARTY OR BENEFICIARY TAKING SUCH ACTION OF COMPLIANCE WITH ANY
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED HEREIN. THE
WAIVER BY ANY PARTY HERETO OR BENEFICIARY HEREOF OF

 

10

--------------------------------------------------------------------------------


 


A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS
A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH AND NO FAILURE BY A PARTY OR
BENEFICIARY TO EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL BE DEEMED A
WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS OR PRIVILEGES HEREUNDER OR SHALL
BE DEEMED A WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS TO EXERCISE THE SAME
AT ANY SUBSEQUENT TIME OR TIMES HEREUNDER.


 


(II)                                  AMENDMENT. THIS AGREEMENT MAY NOT BE
AMENDED, MODIFIED OR SUPPLEMENTED ORALLY, BUT ONLY BY A WRITTEN INSTRUMENT
EXECUTED BY THE GRANTEE AND THE COMPANY; PROVIDED, THAT, NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, WITHOUT THE GRANTEE’S
CONSENT, THE COMMITTEE MAY AMEND (SUCH AMENDMENT TO HAVE THE MINIMUM ECONOMIC
EFFECT NECESSARY, AS DETERMINED BY THE COMMITTEE IN ITS SOLD DISCRETION) THIS
AGREEMENT IN SUCH MANNER AS MAY BE NECESSARY OR APPROPRIATE TO EXEMPT THE
OPTIONS FROM SECTION 409A OF THE CODE.


 


(D)                                 ASSIGNABILITY. NEITHER THIS AGREEMENT NOR
ANY RIGHT, REMEDY, OBLIGATION OR LIABILITY ARISING HEREUNDER OR BY REASON HEREOF
SHALL BE ASSIGNABLE BY THE COMPANY OR THE GRANTEE WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTIES; PROVIDED THAT THE COMPANY MAY ASSIGN ALL OR ANY
PORTION OF ITS RIGHTS HEREUNDER TO ONE OR MORE PERSONS OR OTHER ENTITIES
DESIGNATED BY IT IN CONNECTION WITH A CHANGE IN CONTROL OF THE COMPANY.


 


(E)                                  APPLICABLE LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK,
EXCEPT TO THE EXTENT THAT THE CORPORATE LAW OF THE STATE OF DELAWARE
SPECIFICALLY AND MANDATORILY APPLIES.


 


(F)                                    CONSENT TO ELECTRONIC DELIVERY. BY
EXECUTING THIS AGREEMENT, GRANTEE HEREBY CONSENTS TO THE DELIVERY OF INFORMATION
(INCLUDING, WITHOUT LIMITATION, INFORMATION REQUIRED TO BE DELIVERED TO THE
GRANTEE PURSUANT TO APPLICABLE SECURITIES LAWS) REGARDING THE COMPANY AND THE
SUBSIDIARIES, THE PLAN, THE OPTIONS AND THE SHARES SUBJECT TO THE OPTIONS VIA
COMPANY WEB SITE OR OTHER ELECTRONIC DELIVERY.


 


(G)                                 SEVERABILITY; BLUE PENCIL. IN THE EVENT THAT
ANY ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT SHALL BE OR BECOME INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT BE
AFFECTED THEREBY. GRANTEE AND THE COMPANY AGREE THAT THE COVENANTS CONTAINED IN
THIS AGREEMENT ARE REASONABLE COVENANTS UNDER

 

11

--------------------------------------------------------------------------------


 


THE CIRCUMSTANCES, AND FURTHER AGREE THAT IF, IN THE OPINION OF ANY COURT OF
COMPETENT JURISDICTION SUCH COVENANTS ARE NOT REASONABLE IN ANY RESPECT, SUCH
COURT SHALL HAVE THE RIGHT, POWER AND AUTHORITY TO EXCISE OR MODIFY SUCH
PROVISION OR PROVISIONS OF THESE COVENANTS AS TO THE COURT SHALL APPEAR NOT
REASONABLE AND TO ENFORCE THE REMAINDER OF THESE COVENANTS AS SO AMENDED.


 


(H)                                 SECTION AND OTHER HEADINGS, ETC. THE SECTION
AND OTHER HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY
AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


(I)                                     NO GUARANTEE OF EMPLOYMENT. NOTHING IN
THIS AGREEMENT SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY
OR ANY SUBSIDIARY TO TERMINATE THE GRANTEE’S EMPLOYMENT AT ANY TIME, NOR TO
CONFER UPON THE GRANTEE ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE COMPANY OR
ANY SUBSIDIARY.


 


(J)                                     COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(K)                                  DELEGATION. ALL OF THE POWERS, DUTIES AND
RESPONSIBILITIES OF THE COMMITTEE SPECIFIED IN THIS AGREEMENT MAY, TO THE FULL
EXTENT PERMITTED BY APPLICABLE LAW, BE EXERCISED AND PERFORMED BY THE BOARD OF
DIRECTORS OF THE COMPANY OR ANY DULY CONSTITUTED COMMITTEE THEREOF TO THE EXTENT
AUTHORIZED BY THE BOARD OR THE COMMITTEE TO EXERCISE AND PERFORM SUCH POWERS,
DUTIES AND RESPONSIBILITIES.


 


(L)                                     GENDER AND NUMBER. EXCEPT WHEN OTHERWISE
INDICATED BY THE CONTEXT, WORDS IN THE MASCULINE GENDER USED HEREIN SHALL
INCLUDE THE FEMININE GENDER, THE SINGULAR SHALL INCLUDE THE PLURAL, AND THE
PLURAL SHALL INCLUDE THE SINGULAR.


 

-Signature page follows-

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Grant Date.

 

 

SIRVA, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE GRANTEE

 

 

 

 

 

 

Name: «Name»

 

--------------------------------------------------------------------------------


 

Schedule A

 

Option Grant Information

 

Grantee

 

«name»

 

 

 

Grantee Address

 

«address»
«citystatezip»

 

 

 

Grant Date

 

«grantdate»

 

 

 

Total Number of Shares
Subject to the Options

 

«options»

 

 

 

Exercise Price

 

«exerciseprice»

 

 

 

Vesting Schedule

 

Over two (2) years in equal installments on each of the first two anniversaries
of the Grant Date, subject to the Grantee’s continuous employment with the
Company or a Subsidiary from the Grant Date to such anniversary

 

--------------------------------------------------------------------------------